Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 09, 2019

The Court of Appeals hereby passes the following order:

A19A1814. ROLAND LINNETTE RAY v. THE STATE.

      Following a jury trial, Roland Linnette Ray was convicted of aggravated
assault, reckless conduct, possession of a firearm by a convicted felon, possession of
a firearm by a convicted felon during a crime, and three counts of influencing a
witness. He filed a motion for new trial, which the trial court denied on January 14,
2019. On February 14, 2019, Ray filed a notice of appeal. We lack jurisdiction
because the notice of appeal was untimely.
      Pursuant to OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days
of entry of the order on appeal. The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here, Ray filed
his notice of appeal 31 days after entry of the order he seeks to appeal. His appeal is
therefore untimely, and it is hereby DISMISSED for lack of jurisdiction.
      Because Ray is represented by counsel, he is informed of the following in
accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995): This appeal
has been dismissed because of your counsel’s failure to file a timely notice of appeal.
If you still wish to appeal, you may request the trial court to grant an out-of-time
appeal. If the trial court grants an out-of-time appeal, you will have 30 days from that
grant in which to instigate an appeal. If the trial court denies your request for an out-
of-time appeal, you may appeal that denial by filing a notice of appeal within 30 days
of the denial. If you no longer wish to appeal your conviction, you need not do
anything else.
      The Clerk of Court is directed to send a copy of this order to Ray as well as to
Ray’s attorney, who is also directed to send a copy to Ray.

                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                 12/09/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.